Citation Nr: 0300643	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability evaluation higher 
than 60 percent for urinary incontinence secondary to 
prostatectomy.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had periods of active service from July 1956 
to November 1973.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which, among 
other things, granted service connection for urinary 
incontinence as secondary to prostatectomy and assigned a 
60 percent disability evaluation thereto.  The veteran 
appeals the assignment of a 60 percent disability 
evaluation.


REMAND

A preliminary review of the veteran's claims folder shows 
that he submitted a notice of disagreement with regard to 
the claim on appeal in July 2001.  As a result of that 
disagreement, a statement of the case was issued by the 
RO, but the veteran was not given notice of his right to 
have a de novo review by a Decision Review Officer.  The 
veteran's representative submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, in March 2002 and requested 
review by a Decision Review Officer.  

The claims folder contains documents apparently reflecting 
that the veteran's attorney Faxed material to a Decision 
Review Officer at the RO later in March 2002.  The Board 
can not ascertain from the current record whether review 
by a Decision Review Officer was conducted and, if so, 
what was the result of that review.  Likewise, if review 
by a Decision Review Officer was denied, the basis for 
that determination is not of record.  Therefore, for 
purposes of economy of adjudicative resources, the Board 
will remand this matter.  

It is noted that the March 2002 statement of the case also 
stated as an issue on appeal entitlement to a total rating 
based on individual unemployability.  That issue was not 
previously decided by the RO and has not been perfected 
for appeal.

This matter is REMANDED for the following action:

The RO should clarify the status of any 
review of the issue of entitlement to 
an initial disability evaluation higher 
than 60 percent for urinary 
incontinence by a Decision Review 
Officer.  

When the development requested has been completed, the 
case should again be reviewed by the RO on the basis of 
the additional evidence.  If the benefits sought are not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit 
any additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




